Citation Nr: 1343104	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  08-04 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disorder manifested by multiple joint pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to September 1991.  His service included service in Southwest Asia.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 1993 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for multiple joint arthralgias.

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) in August 2009.  A transcript of the proceeding is of record. 

The Board remanded the claim in February 2010 and February 2012 for further development and consideration. 


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The preponderance of the evidence shows that the Veteran's disorder manifested by multiple joint pain is diagnosed as inflammatory arthritis, is not due to or related to service, is not caused or aggravated by his service-connected skin disability, and did not become manifest within a year of separation from service.


CONCLUSION OF LAW

The requirements for establishing service connection for inflammatory arthritis (claimed as a disorder manifested by multiple joint pain) have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1137, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013). 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was provided complete notice in a letter dated in February 2010 pursuant to the February 2010 Board remand, regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was subsequently adjudicated in November 2011 and October 2012.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield, 444 F.3d 1328, 1333-34.

The record also reflects that service treatment records (STRs), and all available post-service medical evidence identified by the Veteran have been obtained.  

The Veteran has been afforded appropriate medical examinations in regard to the claims on appeal.  In February 2010, the Board remanded the file for additional VA examination, which was performed in May 2010.  In February 2012, the Board remanded the file for an addendum opinion.  The Board has reviewed the examination report and addendum opinion and finds the agency of original jurisdiction substantially complied with the requirements articulated in the Board's remands.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran was afforded a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the claimant and asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  Additionally, the Veteran volunteered his treatment history and symptoms during and since service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the 
conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary. 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield, 499 F.3d 1317.  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the issue on appeal

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 

For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81,834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a)(1)). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  

A medically unexplained chronic multisymptom illnesses is one defined by a 
cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness. 

A "medically unexplained chronic multisymptom illness" contemplates a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran reports that during his service he began to have pain in multiple joints.  The Veteran and his representative also state that these symptoms have continued since service.  The Veteran's representative also contends that the Veteran's complaints of multiple joint pain shortly after separation from service demonstrates that he manifested arthritis within one year of separation from service.   

The Veteran's STRs show that asymptomatic mild pes planus was noted when the Veteran was examined in March 1988 for entry into service.  During service, the Veteran was seen for pain in his back and lower abdomen in March 1989.  The treating clinician's impression was muscle strain.  He was seen for patellar tendonitis in June 1989, and for right hand injury in August 1989.  He was seen in June 1990 for pain in his chest and back.  The treating clinician's impression was muscle strain.  There is no indication in the STRs that the Veteran had a service separation examination.  The Veteran has reported that he did not have such an examination.

After service, records of private and VA treatment of the Veteran from as early as 1992 reflect his reports of pain in the back, chest, and feet, and in multiple joints in other areas.  On a September 1992 private progress note, the Veteran complained of back pain and costochondral pain and costochondritis was diagnosed.  On September 1992 VA examination, the Veteran complained of occasional low back and chest pain.  As pertinent here, mild spina bifida occulta at S1 was diagnosed.  "Spina bifida occulta is a congenital condition, which is noncompensable under applicable law."  Firek v. Derwinski, 3 Vet. App. 145, 146 (1992).  

On a VA progress note dated in April 1993, the Veteran complained of stiff and sore joints, and arthralgias were diagnosed.  On VA Persian Gulf War examination in February 1994, the Veteran complained of stiff joints, wrists, elbows, knees, and ankles, of three years duration.  He also noted that his ankles swell and his knees ached.  The arthritis blood profile was negative.  The diagnosis was arthralgias (pain and swelling in joints).  

A VA joints examination was conducted in April 1996.  An X-ray study of the sacro-iliac joints was normal, and bilateral knee X-rays were negative for degenerative or arthritic changes.  The diagnosis was spina bifida occulta.  The examiner noted that the Veteran's sedimentation rate ruled out the possibility of inflammatory arthropathy; however, she also noted that it was possible that the Veteran had seronegative arthropathy versus crystal arthropathy.   

He was subsequently diagnosed with seronegative rheumatoid arthritis.  Musculoskeletal pain symptoms have continued through the present.  

The Veteran had a VA examination in May 2010.  The examiner reported having extensively reviewed the Veteran's record.  The examiner provided a diagnosis of inflammatory arthritis.  The examiner opined that it is less likely than not that the Veteran's inflammatory arthritis arose during service, or was caused or aggravated by his service-connected skin disability.  The examiner explained that a connection to service was less likely because there was no record that the joint pains began during active duty.

In its February 2012 remand, the Board noted that, as the Veteran's STRs show complaints of musculoskeletal pains on multiple occasions, the May 2010 opinion failed to address significant evidence.  In addition, arthritis manifested to a degree of 10 percent within one year following discharge from service may support presumptive service connection.  However, this issue was not discussed in the opinion.  The Board remanded the case for another record review and opinion.  

In a March 2012 addendum opinion, after another review of the claims file, the examiner opined that the Veteran's post-service symptoms and current disorder are less likely as not a continuation of symptoms reported during service or otherwise causally related to service.  The examiner noted that the Veteran's in-service symptoms which included muscle strain and tendonitis are generally acute and transitory conditions that resolve with no residual disability.  There is no objective record of back and chest pain within 18 months of release from active duty.  There is no objective evidence of chronicity of the in-service complaints.  The Veteran's STRs were silent for complaints of wrists, elbows, knees, and feet.  

The examiner also opined he cannot resolve the issue of whether the Veteran's currently diagnosed inflammatory arthritis arose within one year of separation from service without resorting to mere speculation.  The examiner noted that the Veteran did have an onset of joint complaints within 18 months of active duty, however it was noted that the testing was negative then, and is negative now.  The examiner noted that the Veteran has stated that he developed joint pains in 1990 around 
the same time, starting in the wrists, and spreading to the elbows, knees and feet.  The examiner noted that the applicable literature indicated that, in seronegative inflammatory arthritis, the primary joints involved can be different at times.  The difficulty arises because the laboratory tests are negative or normal.  The examiner stated that the symptoms in 1992 (wrists and knees then stiffness of arms, wrists, and ankles) within 18 months of active duty could certainly have been the early symptoms of the currently-diagnosed seronegative inflammatory arthritis.  Unfortunately, the examiner also stated that there is no way to resolve this issue because the laboratory testing has always been negative.  

The Board acknowledges that the VA examiner opined that he could not resolve 
the issue of whether arthritis became manifest within one year of separation from service without resorting to speculation.  The U. S. Court of Appeals for Veterans Claims (Court) in the case of Jones v. Shinseki, 23 Vet. App. 382 (2010), acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  In the current case, the VA examiner specifically indicated that there was both a lack of evidence and addressed the limits of medical knowledge which caused the examiner to be unable to provide an opinion without resort to speculation.  As a result, the Board finds that the opinion is sufficient for adjudication purposes. 

The Board accepts that the Veteran experienced multiple joint pains in service 
and thereafter.  While pain is a symptom capable of lay observation, arthritis requires medical expertise to diagnose.  To the extent that the Veteran is offering his own opinion that his currently diagnosed inflammatory arthritis related to active service, was caused or aggravated by his service-connected skin disability, is an undiagnosed illness resulting from his Persian Gulf service, or that arthritis became manifest within one of separation from service, the Board notes that resolution of these questions requires medical expertise.  In this regard, inflammatory arthritis can have numerous causes, and the determination of the cause or onset of the Veteran's condition requires medical expertise.  Inasmuch as the Veteran is not shown to have the specialized training necessary to render a competent opinion on these matters, his opinions in that regard are not competent medical evidence.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In the absence of competent evidence that the Veteran's current inflammatory arthritis arose in service, is etiologically related to service, is a recognized multi-symptom illness under 38 C.F.R. § 3.317, is caused or aggravated by his service-connected skin disorder, or that arthritis manifested to a compensable degree within a year of discharge; the claim for service connection must be denied.   

Moreover, the Board notes the Veteran was not shown to have arthritis in service or for many years thereafter.  Thus, whether his alleged pain during service and shortly thereafter is in any way related to the current disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

In relying on the May 2010 and March 2012 opinions of the VA examiner the Board specifically finds the examiner was demonstrably fully informed of the pertinent factual premises of the case and that he provided a fully articulated opinion that was supported by a reasoned analysis.  The examination report accordingly fully comports with the criteria for probative value articulated in Nieves-Rodriguez, 22 Vet. App. 295, 303-304.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  As that examiner, as well as several other physicians, diagnosed the Veteran with inflammatory arthritis, service connection due to an undiagnosed illness based on Persian Gulf service is also not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Service connection for a disorder manifested by multiple joint pain is denied.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


